Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Perseon Corporation We consent to the incorporation by reference in Registration Statement No. 333-184164 on Form S-3 and Registration Statements No. 333-157025, No. 333-142973, No. 333-50588, and No. 333-165885 on Form S-8 of Perseon Corporation of our reports dated March 30, 2015 with respect to the financial statements of Perseon Corporation contained in this Transition Report on Form 10-K for the four month period ended December 31, 2014. /s/ Tanner LLC Salt Lake City, Utah March 30, 2015
